—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered January 29, 1990, convicting defendant upon his plea of guilty of the crime of escape in the first degree.
Defendant’s only contention on this appeal is that the sentence of 2Vi to 5 years’ imprisonment was harsh and excessive. Defendant was allowed to plead guilty to one count of the crime of escape in the first degree in full satisfaction of a three-count indictment. Further, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court, which was less than the harshest possible sentence. On these facts, and considering defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.